Case 2:20-cv-00328-DCN Document5 Filed 07/23/20 Page 1 of 2

5/06
Form: Pro Hac Vice
IN THE UNITED STATES DISTRICT/BANKRUPTCY COURTS
FOR THE DISTRICT OF IDAHO

NUVASIVE, INC. & NEXUS SURGICAL Case No. 2:20-cv-00328-DCN
INNOVATIONS, INC., ‘
y, Piaintifis, ) APPLICATION FOR ADMISSION
MATT ROBINS, ) PRO HAC VICE
Defendant. )
)
) Fee: $250.00

 

Pursuant to Local Rule 83.4(e) of the United States District Court for the District of Idaho,

Mary Taylor Gallagher , hereby applies for admission pro hac vice to appear and participate

in this case on behalf of Plaintiffs NuVasive, Inc. and neXus Surgical Innovations, Inc.

 

The applicant hereby attests as follows:

|. Applicant resides in Nashville, Tennessee , and practices at the following

address and phone number _!50 Third Ave. South, Suite 1700, Nashville, TN 37201; (615) 244-4994

 

2. Applicant has been admitted to practice before the following courts on the following dates:

Courts: Dates:
See Attached.

 

 

 

 

3. Applicant is in good standing and eligible to practice in said courts,

4. Applicant is not currently suspended or disbarred in any other courts.

5, Katharine B. Brereton

Lake City Law Group PLLC

, amember in good standing of the bar of this court, of the firm of

, practices at the following office address and phone number:
435 W. Hanley Ave., Ste. 101, Coeur d'Alene, ID 83815; (208) 664-8115

 

and is hereby designated as co-counsel with authority to act as attorney of record for all purposes. Said designee hereby consents

to this designation by signing this application.

Dated this 2a ny of x) Ly LoZeo

Katharine B. Brereton
Applicant Designee

 

Signed under penalty of perjury.
Case 2:20-cv-00328-DCN Document 5 Filed 07/23/20 Page 2 of 2

MARY TAYLOR GALLAGHER
Admitted to the Tennessee Bar on November 5, 2001 (Bar No. 021482)

Admitted to Eastern District of Tennessee on October 14, 2005

Admitted to Middle District of Tennessee on January 4, 2002
Admitted to Western District of Tennessee on September 25, 2008

Admitted to First Circuit Court of Appeals on June 28, 2019 (Bar No. 1189455)
Admitted to U.S. Court of Appeals 3“ Circuit on September 12, 2018
Admitted to U.S. Court of Appeals 6" Circuit on September 20, 2006

Admitted to Northern District of Illinois on September 12, 2018

814245.1/020200564
